Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 1 of 19


                                                                Ex. A




               EXHIBIT A
       Excerpts of transcript of the December
         7, 2018 deposition of Dean Meyer,
          Rule 30(b)(6) witness for Federal
         Home Loan Mortgage Corporation




                                                                Ex. A
Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 2 of 19




  Transcript of Dean Meyer,
     Corporate Designee
                        Date: December 7, 2018
Case: SFR Investments Pool 1, LLC -v- Washington Mutual Bank




Planet Depos
Phone: 888.433.3767
Email:: transcripts@planetdepos.com
www.planetdepos.com



    WORLDWIDE COURT REPORTING | INTERPRETATION | TRIAL SERVICES
              Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 3 of 19

                                               Transcript of Dean Meyer, Corporate Designee                                           1 (1 to 4)

                                                     Conducted on December 7, 2018
                                                                     1                                                                             3
1                            DISTRICT COURT                              1             A P P E A R A N C E S
2                          CLARK COUNTY, NEVADA                          2    ON BEHALF OF THE PLAINTIFF:
3    - - - - - - - - - - - - - - - - - - - -x                            3        JASON MARTINEZ, ESQUIRE
4    SFR INVESTMENTS POOL 1, LLC a                  :                    4        KAREN HANKS, ESQUIRE
5    Nevada limited liability company,              :Case No.:           5        Kim Gilbert Ebron
6              Plaintiff,                           :A-12-672769-C       6        7625 Dean Martin Drive
7    v.                                             :                    7        Suite 110
8    WASHINGTON MUTUAL BANK, a Federal              :DEPT NO. 28         8        Las Vegas, Nevada 89139
9    Association, JP MORGAN CHASE BANK, NA, :                            9        702.485.3300
10   MTC FINANCIAL, INC dba TRUSTEE CORPS,          :                    10       (Via videoconference.)
11   a California Corporation, and                  :                    11
12   GREGORY COOPER, an individual;                 :                    12   ON BEHALF OF FREDDIE MAC:
13   DOES I through X, ROE CORPORATIONS             :                    13       JOHN H. MADDOCK, III, ESQUIRE
14   I through X, inclusive,                        :                    14       McGuireWoods LLP
15             Defendants.                          :                    15       Gateway Plaza
16   - - - - - - - - - - - - - - - - - - - -x                            16       800 East Canal Street
17                                                                       17       Richmond, Virginia 23219
18                Videoconference Deposition of FREDDIE MAC,             18       804.775.1000
19            By and through its Designated Representative,              19
20                                     DEAN MEYER                        20       TIFFANY JOSEPH GOODSON, ESQUIRE,
21                                  McLean, Virginia                     21       Freddie Mac
22                            Friday, December 7, 2018                   22
23   Job No.: 219469                    2:03 p.m.                        23
24   Pages:    1 - 67                                                    24
25   Reported by:       Lisa Kirk                                        25



                                                                     2                                                                             4
1               Deposition of DEAN MEYER, held at                        1                          C O N T E N T S
2    the offices of:                                                     2    EXAMINATION OF DEAN MEYER
3               PLANET DEPOS - TYSONS CORNER                             3                                                    PAGE
4               8270 Greensboro Drive                                    4         By Mr. Martinez                          5, 63
5               Suite 110                                                5         By Mr. Maddock                               59
6               McLean, Virginia 22102                                   6
7               888.433.3767                                             7
8                                                                        8
9                                                                        9
10                                                                       10                         E X H I B I T S
11              Pursuant to Notice, before Lisa Kirk,                    11                   (Attached to the transcript.)
12   Court Reporter and Notary Public in and for the                     12   MEYER DEPOSITION EXHIBIT                         PAGE
13   Commonwealth of Virginia.                                           13       Exhibit 1     Chase_Cooper_FHLMC00001 -        65
14                                                                       14                     Chase_Cooper_FHLMC00007,
15                                                                       15                     Chase_Cooper_FHLMC00059,
16                                                                       16                     Chase_Cooper_FHLMC00060,
17                                                                       17                     Chase_Cooper_FHLMC00069,
18                                                                       18                     Chase_Cooper_FHLMC00115,
19                                                                       19                     Chase_Cooper_FHLMC00116
20                                                                       20
21                                                                       21
22                                                                       22
23                                                                       23
24                                                                       24
25                                                                       25




                                                             PLANET DEPOS
                                                888.433.3767 | WWW.PLANETDEPOS.COM
        Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 4 of 19

                               Transcript of Dean Meyer, Corporate Designee                           2 (5 to 8)

                                     Conducted on December 7, 2018
                                                     5                                                             7
1              P ROCEEDINGS                               1 but it says FHLMC1, and then that one runs through
2  Whereupon,                                             2 7. And I have --
3              DEAN MEYER,                                3         MR. MADDOCK: Let me stop you there. This
4 being first duly sworn or affirmed to testify to the    4 is John Maddock. The copy -- we have a document that
5 truth, the whole truth, and nothing but the truth,      5 has Bates numbers 1 through 5. And then there are
6 was examined and testified as follows:                  6 two pages -- the last two pages, it appears that the
7       EXAMINATION BY COUNSEL FOR THE PLAINTIFF          7 right-hand side is cut off, so it's impossible to
8  BY   MR.  MARTINEZ:                                    8 tell if there are Bates numbers.
9     Q (Inaudible.)                                      9         MR. MARTINEZ: Does it -- the last two
10       (The court reporter requested that Counsel       10 documents you're referring to with the Bates numbers,
11 repeat the question.)                                  11 does it look like it's a spreadsheet of some sort?
12 Q Good morning. My name is Jason Martinez.             12        MR. MADDOCK: Yes.
13 I represent SFR Investments Pool 1, LLC. In the        13        MR. MARTINEZ: Okay. And then just -- it
14 room with me is Karen Hanks. She also represents       14 looks   like it has columns that run A through M on the
15 SFR. Could you please state and spell your name for    15 one page and A through P on the second page? You
16 the record?                                            16 might have some of that cut off, but at least we're
17 A So Dean Meyer; D-E-A-N, M-E-Y-E-R.                   17 on the same page.
18 Q And what is your current occupation?                 18        MR. MADDOCK: Yes, we have columns A through
19 A I work for Freddie Mac.                              19 J on both pages.
20 Q And what's your title with Freddie Mac?              20        MR. MARTINEZ: Okay. And those documents,
21 A Director of loss mitigation.                         21 for purposes of the depo, so that we're clear -- the
22 Q And just as a preliminary matter, there              22 document that starts -- the first column, A, is --
23 were a number of documents that we had sent over. I    23 it's I-D, underscore, loan, underscore, S-Y, S-T,
24 just want to make sure you have all those documents    24 underscore, G-E-N-D. That one will be -- that one is
25 in front of you. There should be six sets, I think.    25 Bates-stamped as FHLMC6. If you want to put that on
                                                     6                                                             8
1    A So I have two copies of a set of documents.        1 a document (inaudible) --
2    Q Perfect. And just so I make sure that I            2        (The court reporter requested clarification
3 have the same thing in front of me with you,            3 regarding the question.)
4 (inaudible). Documents printed. There will be           4    Q If you want to make a note on the actual
5 something called a Bates stamp and in this              5 document, that's fine. I just need to make sure you
6 circumstance it starts with Chase, underscore,          6 see that, so that what we're referring to in the
7 Cooper, underscore, FHLMC, and it has a series of       7 deposition is clear on the transcript.
8 numbers after that. Do you have that in front of        8        Then the second spreadsheet, the column
9 you?                                                    9 heading is a heading of NBR_LOAN_MIDAS; is that
10 A So none of the documents I have have a               10 correct?
11 Bates stamp on them. Or some of the documents,         11 A Yes.
12 okay.                                                  12 Q Okay. It's got four rows. That one is
13       MR. MADDOCK: This is John Maddock on behalf      13 Bates-stamped as 7. And then I have, essentially,
14 of Freddie Mac. The deed of trust and corporate        14 three other groupings of documents I want to make
15 assignment of deed of trust are not                    15 sure you guys have. The next set in sequential
16 Bates-numbered.                                        16 order, it starts with Bates stamps 59 and 60.
17 Q Okay, but the other four, I guess, sets of           17 A Yes, I have that.
18 documents are Bates-stamped, correct?                  18 Q Okay. And the one after that is a single
19 A That's correct.                                      19 page that's Bates-stamped 69?
20 Q And can you tell me the Bates stamps, just           20 A Yes.
21 so we're on the same page? It looks like to me         21 Q And then the final remaining two pages,
22 there's a grouping that starts at that Bates stamp I   22 Bates-stamped 115 and 116?
23 just relayed (phonetic) to you, but I'm going to       23 A Yes.
24 refer to that by the numbers themselves. I'm not       24 Q Perfect. All right. So let's start
25 going to repeat that whole Bates stamp every time,     25 with -- first I actually want to look at the one
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
        Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 5 of 19

                                 Transcript of Dean Meyer, Corporate Designee                           3 (9 to 12)

                                       Conducted on December 7, 2018
                                                         9                                                         11
1 that's Bates-stamped 59 and 60. There's a large             1    Q Okay. And in Freddie Mac's system, is
2 redaction on the page that's mostly blacked out.            2  there  any way to tell the date that that number no
3 (Inaudible.)                                                3 longer identified Washington Mutual and started to
4        (The court reporter requested clarification          4 identify JPMorgan Chase?
5 regarding the question.)                                    5    A Yes. So in one of our systems or in the
6    Q Just look at that one for me.                          6 reports that we maintain would show the conversion
7    A I have it.                                             7 from Washington Mutual to Chase.
8    Q Okay. And then up at the top it says,                  8    Q And has that document -- is that document
9 Freddie Mac Funding Details Report, and it indicates        9 sitting in front of you today?
10 that there's a seller name there and refers to             10       (The court reporter requested that Counsel
11 Washington Mutual Bank, correct?                           11 repeat the question.)
12 A Yes.                                                     12 A No.
13 Q And that -- the next line down says seller               13 Q No, okay. Can you tell me what that
14 identifier. Can you tell me what that six digit            14 document is called or what system that would be in?
15 code means?                                                15 A It would more than likely be another field
16 A It's just a code that identifies who the                 16 within the MIDAS system.
17 seller was. It's a code that we assign to an               17 Q And what would that field be?
18 individual seller. So in this case, seller -- that         18 A I don't know the name of it. They would
19 ID is associated with Washington Mutual Bank.              19 track it somewhere within that system. The data
20 Q Okay. And that seller identification                     20 from that would come from our corporate data
21 number is unique to Washington Mutual, correct?            21 warehouse, which would maintain the history of that
22 A Yes.                                                     22 identification number.
23 Q So what I mean by that, just to clarify, is              23 Q Okay. So that's -- effectively, that is a
24 that no other entity can carry the same seller             24 change log, I guess you can put it, for this
25 identification number in Freddie Mac's system,             25 identification number? It would show anybody who
                                                         10                                                        12
1 correct?                                                    1 has been assigned to that number throughout the
2     A No, that's not correct.                               2 history of that number?
3     Q Can you clarify, because maybe the question           3        MR. MADDOCK: Objection, form.
4 was confusing.                                              4     A We would have record to reflect the timing
5     A So --                                                 5 of any change of name for any specific ID.
6     Q Washington carries the seller                         6     Q Okay. And that system that basically
7 identification number 145046, correct?                      7 tracks changes made in the MIDAS system, or whatever
8     A They did at the time this loan was sold to            8 field you're referring to, does that track any other
9 Freddie Mac.                                                9 changes within the MIDAS system other than just
10 Q Okay. Does somebody else maintain that                   10 seller identification numbers?
11 seller identification number now?                          11 A So, again, so it would be a field in the
12 A So in the case of Washington Mutual, when                12 MIDAS system, which is -- the data comes from our
13 Chase purchased the assets from the FDIC of WAMU,          13 corporate data warehouse. So it would just populate
14 Chase took over that identification number.                14 that information within MIDAS when the
15 Q Okay. So do you know what date that                      15 identification number had a change made to it in the
16 transfer occurred where the identification number          16 name of it.
17 listed on this document, which refers to                   17 Q I understand what you're getting at. What
18 Washington Mutual, was then transferred to                 18 I'm asking is, is there a separate field or way that
19 JPMorgan Chase?                                            19 I could look into the MIDAS system to tell when that
20 A So I believe it was in 2008, when the FDIC               20 change occurred? Other than knowing that it pulls
21 transferred the assets of Washington Mutual to             21 from a different set of data -- I understand that --
22 Chase.                                                     22 I'm asking is there a way for me to see, you know,
23 Q Do you remember the specific date for that?              23 September, whatever, 2008, identification number
24 A I do not recall, but I know it's published               24 goes from Washington Mutual to JPMorgan Chase? Is
25 on FDIC's website.                                         25 there a way for me to see that?
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
        Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 6 of 19

                                Transcript of Dean Meyer, Corporate Designee                         4 (13 to 16)

                                      Conducted on December 7, 2018
                                                      13                                                            15
1     A So we --                                           1 for that particular ID, but we would have records
2         MR. MADDOCK: Objection, form.                    2 that would reflect the timing of the change in the
3     A So we would have records that would be able        3 name for that specific seller ID.
4 to reflect the change and the name from                  4     Q Okay. And what types of records would
5 Washington Mutual to Chase.                              5 those be?
6     Q Okay. And that's a system you're referring         6     A I would not be able to speak to exactly
7 to that you don't have a name for?                       7 whether they would be in a report, whether they
8     A I believe it's -- it -- one of the places          8 would be in a log, or whether they would be in
9 it's referenced is MIDAS, but I would have to check.     9 another system that would house that -- reflect that
10 But I believe that's one of the places that would       10 change, but we would have that.
11 reflect that change.                                    11 Q Would you review that type -- those types
12 Q Okay. And then, now, around the scope of              12 of documents or anything like that before today's
13 that, that system that you're talking about that        13 deposition in order to testify as to how those
14 reflects changes in the MIDAS system, does that         14 changes were made?
15 system reflect changes in other areas other than the    15 A If I was -- felt that that was something
16 seller identification number?                           16 that was material, then I would review those
17 A No. Again, it's not reflecting change.                17 documents, yes.
18 It's just populated with data from our corporate        18 Q Well, I mean, you already testified that
19 data warehouse that would identify the change in        19 the seller identification number changed from WAMU
20 that ID. So if there were changes in other areas of     20 to JPMorgan Chase, so did you review something in
21 MIDAS, that would be reflected in other screens         21 preparation for your deposition today that led you
22 within MIDAS.                                           22 to that conclusion?
23 Q So when you're referring to that, are you             23       MR. MADDOCK: Object, asked and answered.
24 saying that if they make a change in corporate data     24 A So yes. So the Funding Details Report
25 warehouse, as you put it, that will now reflect on      25 identifies Washington Mutual Bank as the --
                                                      14                                                            16
1 the MIDAS system, correct?                               1 references that ID. The MIDAS screens, which would
2    A So, again, MIDAS would reflect what                 2 show that same ID as a seller, now reflects Chase as
3 information is related to that -- in this case, the      3 the entity associated with that ID. So I know that
4 identification number for that ID. That data that        4 there was a change. And I know from my knowledge
5 hosts that information is our corporate data             5 that at the time of when the servicing transferred
6 warehouse. So from the corporate data warehouse it       6 from Washington Mutual to Chase through the sale of
7 would just automatically populate that change within     7 WAMU's assets from the FDIC to Freddie Mac, that's
8 MIDAS.                                                   8 when that change would have occurred, but I did not
9    Q Okay. That, I understand. I get that. So            9 look at any records within Freddie Mac to verify the
10 then, essentially, what happens is that after that      10 exact date.
11 identification number is reassigned to                  11 Q I want you to take a second to look at the
12 JPMorgan Chase, all of the places in MIDAS where        12 second page of the document we just referred to as
13 that identification number comes up are going to        13 Bates-stamped 60.
14 represent JPMorgan Chase, correct?                      14       MR. MARTINEZ: For the record, for the most
15 A That's correct.                                       15 part this document is almost entirely redacted except
16 Q Okay. Now, what I'm getting at is, is                 16 for what appears to be one line on Bates stamp 60.
17 there an independent way for me to tell exactly on      17 Q Now, we just talked about the seller
18 what date that change occurred, meaning that it         18 identifier we were referring to on the previous
19 shows Washington Mutual on, you know, prior to X        19 page. Is that different than what is in that first
20 date and then post that date, it shows that it's        20 column, which is identified as a seller loan
21 been changed to JPMorgan Chase? Is there a way for      21 identifier?
22 me to tell?                                             22 A Yes.
23 A So I'm not 100 percent sure if that would             23 Q Okay. What is a seller loan identifier?
24 be reflected in MIDAS because MIDAS would reflect       24 A So each seller would have a unique loan
25 what is currently in the corporate data warehouse       25 number assigned to the loan when they sell it to us.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
        Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 7 of 19

                                Transcript of Dean Meyer, Corporate Designee                         5 (17 to 20)

                                      Conducted on December 7, 2018
                                                      17                                                        19
1 So that is the seller's identification for this          1     A Yes.
2 individual loan when it was sold to Freddie Mac.         2     Q Okay. Now, this seller loan identifier,
3     Q Okay. And does that number ever translate          3 which is in the first column on page 60, is that
4 to anywhere else in the MIDAS system that I would be     4 number anywhere on Bates stamp 115?
5 able to track it that way?                               5     A So yes.
6     A Yeah. So whenever there is a servicing             6     Q Can you tell me where it is on that
7 transfer and the new servicer assigns it its own         7 document?
8 unique identifier loan number for that loan, then        8     A So on the right-hand side, where it says
9 MIDAS or our corporate data warehouse would update       9 SSR loan number, that would be the seller/servicer
10 what that identification number is, and that would      10 loan number, and that would be the loan number that
11 feed into MIDAS.                                        11 the current servicer is using, identifying this loan
12 Q Okay. And I have a question. I want you               12 in their system.
13 to put another document next to this one so we can      13 Q Okay. And that -- the last four of that is
14 compare the two. It's the one that is Bates-stamped     14 9547, and that matches up with the first column on
15 115 and 116. First off (inaudible).                     15 Bates stamp 60?
16      (The court reporter requested clarification        16 A Correct.
17 regarding the question.)                                17 Q Okay. So, now, let's go back. I was just
18 Q Do you have 115 and 116 in front of you?              18 trying to match the numbers up. Can we go back to
19 A Yes, I do.                                            19 Bates stamps 59 and 60; just because I didn't ask
20 Q Okay. Can you tell me what 115 represents?            20 this question broadly in the first instance. What
21 Well, there's two screenshots on this page, so can      21 does the Freddie Mac Funding Details Report
22 you tell me what this screenshot is?                    22 generally show?
23 A So these are screenshots of our business              23 A So the funding detail report is created
24 records from our MIDAS mainframe system.                24 when a seller, in this case Washington Mutual Bank,
25 Q Okay. Are they from a particular part of              25 sells, in this case, a pool of loans to Freddie Mac
                                                      18                                                        20
1 the MIDAS system?                                        1 at any particular day. It identifies who the seller
2    A No. It's the -- the header on here is               2 was. And then the parts that are redacted on the
3 called -- it's the loan basic inquiry, so that is        3 two pages, every single row is another unique loan
4 a -- a screen that has loan-basic information on an      4 that we purchased at the same time from
5 individual loan.                                         5 Washington Mutual.
6    Q Okay. So this -- and it looks like -- and           6     Q Okay. And is there any way to tell by
7 I'm just looking at the screenshot at the top            7 looking at Bates stamps 59 and 60 the exact date
8 left-hand corner. It says page 1 of 2?                   8 that Freddie Mac allegedly acquired this loan from
9    A That's correct. So the top screen is                9 WAMU or Washington Mutual?
10 page 1; the bottom screen is page 2.                    10 A So the Funding Details Report is not
11 Q Okay. And then, now, that seller loan                 11 time-stamped.
12 identifier that we were talking about that's on         12 Q Okay. Do you know when this
13 Bates stamp 60, is that located anywhere on             13 Funding Details Report was generated from the MIDAS
14 Bates stamp 115?                                        14 system in order to be produced in this litigation?
15 A Yes. If you look in the left-hand column              15 A So the Funding Details Report is not
16 by, like, the third row down, it says seller number.    16 generated from MIDAS. It is a report that is
17 That would house the seller number for who sold us      17 generated when the loan is sold to us from the --
18 that particular loan.                                   18 our selling system. So when the servicer transmits
19 Q And in this circumstance it looks like that           19 the data for all the loans they are selling to us,
20 number is 145046.                                       20 this report memorializes who the seller was, and a
21       (The court reporter requested clarification       21 list of loans, and under what product they sold it
22 regarding the question.)                                22 to at that time. So it's created at the time we buy
23 A So I believe that's correct.                          23 it.
24 Q Okay. And that matches the seller                     24 Q So this -- I know you said this report is
25 identifier number on Bates stamps 59, correct?          25 not created or pulled from MIDAS, correct?
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
        Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 8 of 19

                               Transcript of Dean Meyer, Corporate Designee                         6 (21 to 24)

                                     Conducted on December 7, 2018
                                                     21                                                            23
1    A Correct.                                           1 note is delivered to a third party. It's called our
2    Q And you said it was pulled from the                2 document custodian. That custodian reviews the
3 seller's systems that you use; is that correct?         3 information on the original note, compares that to
4    A So when the seller transmits data for the          4 the data that the seller is transmitting to
5 loans they're going to purchase or sell to              5 Freddie Mac to state I'm selling you this loan with
6 Freddie Mac, it goes from their system to our           6 these particular details. They compare that to the
7 system. It's called The Selling System. And that        7 information in the original note, and if the
8 data is housed in -- again, all the loan-level data     8 information is consistent, they certify that that
9 is housed in our corporate data warehouse. This         9 note is consistent with the data, and that triggers
10 Funding Details Report is generated from that          10 us to purchase the loan.
11 information.                                           11 Q And in this circumstance, who was your
12 Q Okay. And The Selling System you're                  12 document custodian?
13 referring to, does that have a name other than         13 A At the time the loan was originated,
14 calling it The Selling System?                         14 Washington Mutual was the document custodian.
15 A It's called The Selling System.                      15 Q So then if I understand that correctly,
16 Q Okay. Is there any way to tell when                  16 Washington Mutual was not only the seller, but the
17 documents are generated from The Selling System and    17 one that also -- the document custodian hired by
18 not from MIDAS?                                        18 Freddie Mac to verify the information they provided
19 A So as I stated, this is not generated from           19 to Freddie Mac to certify that it was a true and
20 The Selling System. So when the seller transmits       20 correct copy and compare it with the note?
21 data on loans that they're selling to Freddie Mac,     21      MR. MADDOCK: Objection, form.
22 that data is housed in our corporate data warehouse.   22 A Yes.
23 That corporate data warehouse is where the data        23 Q So WAMU certifies its own statements, and
24 and -- that generates this Funding Details Report      24 Freddie Mac acted upon that certification to
25 comes from.                                            25 purchase this loan?
                                                     22                                                            24
1     Q Okay. I'm just trying to get an idea. So          1        MR. MADDOCK: Objection, form.
2 is this Funding Details Report manually created,        2     A So yes, the document custodian, which this
3 like, by human entry, or is it just, you know --        3 case was a entity within Washington Mutual Bank, was
4 it's not drawn from a system and just printed,          4 under contract to Freddie Mac to provide those
5 correct?                                                5 services.
6     A It's automatically created at the time we         6     Q So when I ask my question of whether or not
7 purchase the loans from the data that the seller has    7 Freddie Mac independently verifies the information,
8 remitted, transmitted to Freddie Mac, and housed in     8 that answer is actually (inaudible) --
9 our corporate data warehouse.                           9        (The court reporter requested clarification
10 Q So the information is entered by the                 10 regarding the question.)
11 seller, and Freddie Mac generates this report?         11 Q -- incorrect, because Freddie Mac does not
12 A So the information is created by the                 12 independently verify this information? It has the
13 seller, transmitted to Freddie Mac through             13 seller verify the seller's information before
14 The Selling System. That data is housed in our         14 Freddie Mac purchases the loan?
15 corporate data warehouse once we purchase the loans,   15 A So that's not correct. So we contract with
16 and that data generates this report.                   16 a third party. In this case, an entity within
17 Q Okay. So somebody at Freddie Mac creates             17 Washington Mutual. It's a separate company from the
18 this report?                                           18 seller -- to -- and we contract with them to do that
19 A Correct.                                             19 verification for us. And they're under contract to
20 Q Does Freddie Mac do anything to                      20 do that.
21 independently verify the information that's provided   21 Q And in simpler form (phonetic), Washington
22 to you by a seller?                                    22 Mutual verified the information that Washington
23 A Yes.                                                 23 Mutual provided you, and then you acted upon that
24 Q What do you do?                                      24 certification to purchase that loan without
25 A So when we purchase a loan, the original             25 Freddie Mac doing anything on its own to verify that
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
        Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 9 of 19

                                Transcript of Dean Meyer, Corporate Designee                            7 (25 to 28)

                                      Conducted on December 7, 2018
                                                      25                                                             27
1 information?                                             1 number here is 145046, which is what was previously
2        MR. MADDOCK: Objection, form.                     2 used to identify Washington Mutual, and now
3    A So, again, we rely on the custodian that we         3 identifies JPMorgan Chase as of December 12, 2017?
4 hire, whether it's Washington Mutual or another          4    A Yeah, at the time of this screenshot that
5 party, to verify that information, and they're under     5 is what the information reflected, yes.
6 contract to do that for us, and we rely on that          6    Q Okay. Is there a way to access -- well,
7 information.                                             7 let me ask this question differently. Does this
8    Q So Washington Mutual verified Washington            8 screenshot just identify who a servicer for
9 Mutual's information, and you relied on it?              9 Freddie Mac is, but it's not tied to a particular
10       MR. MADDOCK: Objection, form, and asked and       10 loan?
11 answered.                                               11 A Correct. So this -- every loan in MIDAS
12       MR. MARTINEZ: He hasn't really answered my        12 that has a seller number of 145046 -- this is how we
13 question. It's a yes or no.                             13 would reference to see who is the entity that is
14 Q So did you hire Washington Mutual to verify           14 associated with that ID.
15 the information Washington Mutual was providing you,    15 Q Okay. So this is, effectively, a catalog
16 and then you relied on that information?                16 of -- these are the servicers for Freddie Mac and
17       MR. MADDOCK: Objection, form.                     17 here are their unique identifiers?
18 A Yes.                                                  18 A That sounds accurate, yes.
19 Q Okay. Now, I want to look at -- sorry. I              19 Q Okay. And on the screenshot at the top on
20 want to look at Bates stamp 116. If we can go to        20 116 it says status, colon, suspended. Can you tell
21 that one. Now, these look to be two separate            21 me why that's there?
22 screenshots. They don't look like page 1 of 2 and 2     22 A So if status is suspended, that shows that
23 of 2. They both appear to be -- well, I guess we'll     23 the seller number, so the 145046, is suspended,
24 go in order. That top screenshot, can you tell me       24 meaning we are not allowing that ID to be used to
25 what that is?                                           25 sell loans to Freddie Mac at the time -- at least at
                                                      26                                                             28
1     A So they are separate screens within MIDAS.         1 the time we were looking at this.
2 The first screen -- the top screen says -- it's          2     Q Is there any way to tell when this --
3 called S, slash, S, so seller, slash, servicer           3 again, here, I'll use this as a comparison. In the
4 profile inquiry.                                         4 second screenshot on the bottom it looks to be
5     Q Okay. And what does this screenshot tell           5 similar, but it says status: active.
6  me?                                                     6     A Right. So that is a separate screenshot of
7     A So this identifies with a particular               7 a seller/servicer profile using the identification
8 seller/servicer number. In this case, the 145046         8 number. I believe it's 877963. So that identifies
9 identifies who that is currently in our system.          9 who the -- in this case, the seller or servicer that
10 Q Okay. And is there a way to tell when this            10 is associated with that number. And in that case,
11 screenshot was, I guess -- when the screenshot was      11 that number is -- status is active.
12 taken?                                                  12 Q Okay. Now, when comparing the statuses, is
13 A So, yes, on the top right-hand corner it              13 there any way to tell -- well, here is another
14 has a date of 12/12/2017, is the date this              14 question. Are there any other statuses that can be
15 screenshot was generated.                               15 reported on these screenshots other than active or
16 Q Okay. And like we talked about before,                16 suspended?
17 when the information is changed in the corporate        17 A I believe those are the two options.
18 data warehouse, that information reflects in the        18 Q Okay. So then I would assume if it's not
19 screenshots, obviously, after those changes were        19 suspended, it is active then, since those are the
20 made, right?                                            20 only two options?
21 A Yeah, so once the data in the corporate               21 A That's my understanding, yes.
22 data warehouse is changed for any field on any loan,    22 Q Okay. So, now, on the first screenshot is
23 if that field is a loan that's captured in MIDAS,       23 there any way to tell at what point that status was
24 the new information would be reflected in MIDAS.        24 reflected -- well, changed from active to suspended?
25 Q Okay. And that's why the seller/servicer              25 A Not on this particular screen, no.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
       Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 10 of 19

                                Transcript of Dean Meyer, Corporate Designee                          8 (29 to 32)

                                      Conducted on December 7, 2018
                                                      29                                                            31
1     Q How would I find that out?                         1    A So JPMorgan Chase has multiple
2     A Again, similar to when the timing of the           2  identification   numbers that they use to be
3 name associated with that ID changed from                3 identified as a servicer of loans for Freddie Mac,
4 Washington Mutual to JPMorgan Chase, I would look        4 so there would be separate screens for other
5 for that same information in the same place that         5 identification numbers that JPMorgan Chase has. In
6 would identify when that identification number was       6 this case, there's ten more pages of those.
7 suspended. But it would not be housed in this            7    Q So, essentially, if I understand your
8 screen on MIDAS.                                         8  testimony,  JPMorgan Chase would have 11 different
9     Q Is there a particular screen or a separate         9 six-digit identifiers for (inaudible) --
10 area or report within MIDAS or generated by             10       (The court reporter requested clarification
11 Freddie Mac that would tell me that information?        11 regarding the question.)
12 A So there would be a way to identify when              12 Q -- acting as a servicer on behalf of
13 that change occurred. I currently do not recall         13 Freddie Mac?
14 today where that would be, but I could get it.          14       MR. MADDOCK: I'm going to object on whether
15 Q Okay. And then what I'm going to do is                15 that accurately reflects his prior testimony.
16 leave a spot in the transcript for you to fill in       16       Go ahead.
17 later once you find that information. And then once     17 A So there would be 11 more pages. I would
18 you get a chance to review, I'd like you to fill        18 not be able to know, standing here, whether that
19 that information in for me. Can you do that?            19 would have one identification number per page to
20 Because that's something that I would like to know.     20 know if there was exactly 11.
21       MR. MADDOCK: We'll see about that, but go         21 Q Okay, but -- I understand that, but you are
22 ahead and leave your blank in the transcript.           22 saying that JPMorgan Chase has got multiple
23       MR. MARTINEZ: Very well.                          23 six-digit identifiers in the MIDAS system, correct?
24 (The following lines were intentionally left blank.)    24 A Yes.
25                                                         25 Q Why would it have multiple identifiers for
                                                      30                                                            32
1                                                          1 JPMorgan Chase in the MIDAS system?
2                                                          2    A So it's at the seller or servicer's
3                                                          3 discretion. They -- typically, they like to
4                                                          4 identify pools of loans that they service or are
5     Q So now I want to look at that second               5 under contract that they have sold us to track them
6  screenshot   on that same page, 116. So it looks to     6 separately, and those identifiers help them to be
7 me that when you compare the top screenshot with the     7 able to track them within our systems and the
8 bottom screenshot, they both identify a                  8 reports that we provide them.
9 seller/servicer name, I guess is how we're using         9    Q Okay. So you leave that up to the
10 that distinction, as JPMorgan Chase Bank, NA,           10 servicer? What, do they file separate applications
11 correct?                                                11 for additional numbers? How do they go about
12 A Correct.                                              12 obtaining another six-digit identifier other than
13 Q Okay. And both of these screenshots were              13 one they were originally given?
14 taken on December 12, 2017, right?                      14 A So you're correct. They would submit a
15 A That's correct.                                       15 request to be provided an additional identification
16 Q And there's no way to independently tell on           16 number that they would like to use to track either
17 this screenshot when the seller/servicer number         17 the selling or servicing of a particular set of
18 changed or was modified for JPMorgan Chase, correct?    18 loans.
19 This screenshot won't tell me that?                     19 Q Okay. And in this circumstance, these
20 A So if that identification number was ever             20 additional ten pages that would be behind the
21 changed, the particular name for it would not be        21 screenshot or within the system would likely
22 identifiable in this screenshot, correct.               22 identify whatever other servicer numbers they
23 Q Okay. Now, the second screenshot says it's            23 decided to apply for?
24 page 1 of 11. What are the other ten pages that         24 A Yes.
25 would follow this screenshot?                           25 Q Now, I want to go back up to the top
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
       Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 11 of 19

                                Transcript of Dean Meyer, Corporate Designee                             9 (33 to 36)

                                      Conducted on December 7, 2018
                                                      33                                                              35
1 screenshot where it says suspended. Does that            1     A I did not --
2 status, suspended, mean that JPMorgan Chase is not       2       MR. MADDOCK: Objection, mischaracterizes
3 allowed to service loans under that servicing number     3 his testimony.
4 for Freddie Mac?                                         4     A So I did not say it did. I said that could
5     A Well, it reflects that they're not                 5 be one of the reasons why identification numbers
6 allowed -- so, correct, so there are no loans that       6 could be suspended.
7 JPMorgan Chase is allowed to sell or service for         7     Q Okay. Is there anywhere else in any of the
8 Freddie Mac under that identification number.            8  systems  that Freddie Mac has where you can go and
9     Q Okay. Then, again, I go back to when was           9 find out the reason why this seller number was
10 this identification number that JPMorgan is now --      10 suspended?
11 was functioning under, when was it suspended?           11 A At a minimum, I could find out the timing.
12       MR. MADDOCK: Objection, asked and answered.       12 Whether there was any reason retained within those
13 A So I believe I answered that. It would not            13 systems, I would have to look.
14 reflect in this screen. We would have records that      14 Q Okay. I'm going to leave a spot in the
15 would reflect the timing of that. I just don't know     15 transcript for you to fill that in there, too,
16 where that would be housed sitting here, but I could    16 because what I want to know is the reason why this
17 get it.                                                 17 switched to suspended. If you can find that in your
18 Q Okay. Now, when it says that the status               18 system and identify the system that contains that, I
19 here is suspended, does that stop -- and because you    19 would appreciate it.
20 mentioned that JPMorgan has multiple servicing          20      MR. MADDOCK: On the record, to make the
21 numbers that it functions under -- does that stop       21 record clear, he's answered the question, but go
22 JPMorgan from servicing for Freddie Mac in its          22 ahead.
23 entirety as an entity or just under this servicing      23      MR. MARTINEZ: I don't think he's answered
24 number, 145046?                                         24 the question. I think he just left it open that he
25 A Just under that specific ID.                          25 could find it.
                                                      34                                                              36
1     Q Okay. What circumstances would force -- I          1     Q So when you go and you find it, I want you
2 guess would end up getting the status of a               2 to go back into the transcript and review it and
3 particular servicing number suspended?                   3 fill in that information for me since you were not
4     A Well, in some cases it could be at the             4 able to know that today and testify as to that
5 seller's request to say we are no longer going to        5 detail today.
6 use that identification number to sell you loans, so     6        MR. MADDOCK: His testimony was that he
7 please -- you know, they wouldn't call it suspended,     7 could find it, not that he was going to find it, but
8 but please know we're not going to deliver loans to      8 go ahead.
9 you anymore; we don't wish to deliver loans or           9        MR. MARTINEZ: Are you saying that he's
10 service loans for you. That would cause us to put       10 going to testify to information and then not allow me
11 it in that suspended category to ensure they don't.     11 to go into discovery as to the information he's
12 It could be that they have requested to stop using      12 relying on?
13 it. It's usually the seller or the servicer says I      13       MR. MADDOCK: He's answered the question.
14 want to stop using that ID. Or, in this case, it        14 Go ahead.
15 could be that Washington Mutual, when they went         15       MR. MARTINEZ: Okay.
16 under receivership of the FDIC, that we suspended       16 (The following lines were intentionally left blank.)
17 the ability for anyone with that -- using that ID to    17
18 sell or service loans for us.                           18
19 Q Okay. So you're saying that in this                   19
20 circumstance, when WAMU was taken receivership by       20
21 the FDIC, and JPMorgan Chase acquired this loan from    21
22 the FDIC, and that relationship (phonetic), that        22 Q Now, I want to move on to the document
23 that would have been the time where this status         23 that's Bates-stamped 69. At the top it says loan
24 would have changed from active to suspended for this    24 status manager. Do you have that document in front
25 servicing number?                                       25 of you?
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
       Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 12 of 19

                              Transcript of Dean Meyer, Corporate Designee                            10 (37 to 40)

                                    Conducted on December 7, 2018
                                                   37                                                               39
1    A Yes, I do.                                         1 actually suspended?
2    Q Can you tell me what this document is?             2     A Correct. I can tell you, from looking at
3    A So this is a report. So it's called a TOS          3 this TOS report, that up until 10/16/2014, at a
4 summary report, so TOS stands for transfer of           4 minimum up to that point in time, that ID was
5 servicing. It comes from our loan status manager        5 active.
6 reporting system. So this is a report that              6     Q How do you know that?
7 identifies for a particular loan; this case, the        7     A Because no one would be allowed to have
8 loan ending in 2094, which I believe is the loan we     8  loans  underneath that identification number if it
9 are discussing today; shows any transfer of the         9 was in a suspended status. They would -- it
10 servicing from one identification number to another.   10 would be -- no loans would be under that
11 Q Okay, so this would be the scenario you              11 identification number if it was suspended.
12 were referring to before, where that 145046 number     12 Q And there's never been a circumstance where
13 that was suspended, that would be a transfer from      13 a servicer under a suspended servicing number was
14 that number to the new number that JPMorgan Chase      14 doing something they weren't supposed to be doing,
15 would be identified under?                             15 ever?
16 A Correct.                                             16       MR. MADDOCK: Objection, form.
17 Q Okay. And where can I see that on this               17 A So, no, what I'm stating is loans cannot be
18 document? Can you walk me through that?                18 serviced or sold to Freddie Mac under a particular
19 A So it will show you, if you go from left to          19 identification number if it's in a suspended status.
20 right, it has request date. So that's the date that    20 So if a number was suspended, the date it was
21 JPMorgan Chase notified Freddie Mac that they would    21 suspended, there would not be allowed to be any
22 like to move the servicing of this particular loan     22 loans serviced or sold to us under that
23 from the ID number, 145046, to the new number,         23 identification number.
24 877903. That's the date they requested it. And the     24 Q Well, I understand your policy. What I'm
25 date effective is the date that the servicing moved    25 asking is what actually occurred. There's really --
                                                   38                                                               40
1 from that original identification number to the new     1 there's no way for you to tell whether or not
2 identification number. So that would be                 2 JPMorgan Chase was servicing this loan under a
3 October 16, 2014.                                       3 suspended servicing number at any point because
4     Q Okay. And you had indicated previously            4 these documents don't tell you that information?
5 that the 145046 number was suspended and that no        5        MR. MADDOCK: Objection, form.
6 servicing would be able to be conducted under           6     A   So as I stated before, the documents in
7 that -- under loans that were tagged to that number,    7 front of us do not show exactly when that
8 correct?                                                8 identification number was placed in suspended
9       (The court reporter requested clarification       9 status, but I could get it.
10 regarding the question.)                               10 Q Okay. Okay, so this -- if I'm looking at
11 A So what I said is as of the date that this           11 this loan status manager report correctly, it looks
12 screen was generated, which I believe was              12 to me that under the servicer from column, that is
13 December 12, 2017, reflected suspended. So as of       13 the servicer and servicing number that servicing is
14 that date, I can tell you no servicer was allowed to   14 being transferred away from, correct?
15 service loans under that identification number.        15 A Correct.
16 Looking at the loan status manager, I will make a      16 Q Okay. And in that box it identifies
17 statement that up until at least 10/16/2014, the       17 JPMorgan Chase Bank, NA, and then it says formerly
18 servicer ID number 145046 was in an active status      18 known as WAMU. Is there any way -- well, if this --
19 because JPMorgan Chase couldn't have been servicing    19 let me ask this question differently. Now, the fact
20 under that identification number if it was             20 that JPMorgan Chase Bank, NA is being identified as
21 suspended.                                             21 formerly known as WAMU, is that due to the transfer
22 Q But you don't know -- again, you testified           22 or purchase of the assets from the FDIC, the WAMU
23 to previously, you can't tell by looking at any of     23 assets from the FDIC?
24 the documents we have in front of us today when the    24 A I can't make an assumption, but that sounds
25 loan number -- the servicing number 145046 was         25 logical, but I don't know exact reason why the
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
       Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 13 of 19

                               Transcript of Dean Meyer, Corporate Designee                         11 (41 to 44)

                                     Conducted on December 7, 2018
                                                    41                                                         43
1 naming convention is that way. I can tell you the       1     A Well, it would reflect any change in the
2 seller or servicer, in this case, JPMorgan Chase,       2  identification   number which the loan was serviced
3 chose to identify that ID with that naming              3 under. So in this case, when Chase took over the
4 convention.                                             4 servicing of this loan, they continued to use the
5     Q Okay. Well, because I have a question             5 same identification number, so there would be no
6 about is this -- does this just reflect the fact        6 change reflected in this report because it's --
7 that there was something changed in the system,         7 continued to be serviced under this same
8 meaning that instead of 145046 identifying              8 identification number until October 16th of 2014.
9 JPMorgan Chase only, that, you know, somebody at        9     Q Is there any way to get this TOS summary
10 Freddie Mac one day, or at the request of the          10 report at a different date and time? So if I were
11 servicer, requested that the identification under      11 to go back in time and say I wanted to know at the
12 145046 be changed to JPMorgan Chase Bank, NA,          12 date of the foreclosure sale, on July 27, 2012, what
13 formerly known as WAMU?                                13 this screenshot reflected?
14       MR. MADDOCK: Objection, form.                    14       MR. MADDOCK: Objection, form.
15 A No. I'm stating that the entity, in this             15 A Well, this loan status manager report would
16 case, JPMorgan Chase, used that naming convention      16 only -- right, it pulls data from our corporate data
17 for that particular identification number. That's      17 warehouse, which houses the current information on
18 all it shows.                                          18 individual loans. So loan status manager would not
19 Q Okay. And is there any way -- or can you             19 be able to go back in history and say what was the
20 tell me who the servicer for this loan was at the      20 status at a certain date. I would have to look at
21 time you acquired it?                                  21 other records to reflect when that change occurred.
22 A So the time we acquired it was                       22 Q And what other records would you look to?
23 Washington Mutual.                                     23 A I'm not sure, but I know that we track when
24 Q Okay. So Washington Mutual was the                   24 an ID number is changed from one entity to another.
25 servicer for the loan. And when did you say            25 This is not the only time this occurs. And it would
                                                    42                                                         44
1 Freddie Mac acquired it?                                1 also -- I would be able to determine, through some
2     A Freddie Mac acquired the loan, I believe,         2 report or a system -- again, I'm not sure which --
3 on July 13, 2000- -- well, it would be on the --        3 of the timing of the loan being -- that ID being
4 MIDAS screen would reflect that, but it's               4 suspended, but I don't have it in front of me.
5 September 13, 2006.                                     5    Q Would you be able to tell through other
6     Q Okay. So WAMU was the servicer from               6  documents,   since this document can't go back in
7 July 2006 forward. How do I know when                   7 time -- what documents would you use to tell me who
8 JPMorgan Chase took over as the servicer?               8 the servicer was on July 27, 2012?
9     A So these screens would not reflect the            9    A Well, I would be able to tell you the time
10 timing of the change from Washington Mutual to         10 frame of from when we purchased a loan until that
11 Chase because Washington Mutual took over the          11 identification number had any change to it. So
12 existing number it was serviced under. So,             12 let's say from Washington Mutual to Chase, I would
13 remember, MIDAS only reflects the current entity, so   13 be able to identify when that occurred. And then I
14 I -- similar to knowing when the loan was suspended    14 could tell you if that identification number was
15 or the exact time of that change, it would be          15 ever changed or when the loan was serviced under a
16 reflected in other records, but not these that we're   16 new identification number, which this report
17 looking at.                                            17 reflects.
18 Q Well, you said -- I think you testified              18 Q So when you testified that WAMU was the
19 previously that this loan status manager, the TOS      19 servicer at acquisition July 2006, what information
20 summary report, specifically deals with transfers in   20 are you basing that off of in order to provide that
21 servicing, correct?                                    21 testimony?
22 A Correct.                                             22 A Well, I --
23 Q And that would house all the information             23 Q (Inaudible.)
24 related to all the transfers of servicing related to   24       (The court reporter requested that Counsel
25 a particular loan?                                     25 repeat the question.)
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
       Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 14 of 19

                               Transcript of Dean Meyer, Corporate Designee                            12 (45 to 48)

                                     Conducted on December 7, 2018
                                                     45                                                             47
1     Q When you testified previously that WAMU was       1     Q Okay. So at the top it says it's the loan
2  the servicer in 2006 when Freddie Mac acquired this    2  status manager. So I assume that's the system that
3 loan, what information did you look at or review in     3 this report is generated from?
4 order to testify to that?                               4     A That's correct.
5     A Well, I know that Wells -- I mean that            5     Q Okay, and what is this five-page document?
6 Washington Mutual sold us the loan. If the loan was     6     A Well, it's called a mortgage payment
7 being serviced by any other entity and it               7 history report. So this is a report that shows all
8 subsequently transferred to Chase or another entity,    8 of the monthly reporting that the servicer did on
9 that would be reflected here. In this case, the         9 this loan since the time we purchased it up until
10 original seller, which we all know was                 10 the date of this report, which was identified as
11 Washington Mutual -- we identified that with that ID   11 December 12, 2017.
12 number of 145046 -- was Wells -- I mean                12 Q Okay. Now, I want to go back and look at a
13 Washington Mutual's identification number at the       13 couple of entries that are in the report. If you
14 time they sold us the loan, and we know that Chase     14 could turn to the second page, there is a -- there's
15 took over the assets of Washington Mutual sometime     15 two boxes on the right-hand side about
16 in 2008. That's when the change in servicing would     16 three-quarters of the way down. One of them says
17 have occurred.                                         17 third-party foreclosure sale, and then it has a date
18 Q So you're inferring that from the                    18 next to that. Do you see that?
19 information you just gave me, but there is nothing     19 A Yes.
20 in the MIDAS system that you reviewed before today,    20 Q Can you tell me why that information is
21 or any other system, that gave you that conclusion?    21 entered into the report?
22       MR. MADDOCK: Objection, form.                    22 A So the report reflects information that the
23 A So there would be nothing in MIDAS that I            23 servicer reports to us on a monthly basis. So in
24 reviewed that would reflect the timing of when         24 this case, on that date -- so if you look at the
25 Washington Mutual -- Washington Mutual was the         25 date on -- if you go from left to right on this
                                                     46                                                             48
1 identifier for that ID number and when that was         1 second column, on December 12, 2012, the servicer
2 changed to Chase would not be reflected in the          2 reported to us that a foreclosure sale occurred and
3 documents I looked at within MIDAS, but I know that     3 it was sold to a third party. That's what that data
4 I have access to those documents.                       4 reflects.
5    Q (Inaudible.)                                       5     Q Okay. And on that same line -- I'm going
6        (The court reporter requested that Counsel       6  to use the column identifiers -- there's a column
7 repeat the question.)                                   7 there that's right next to the redacted one, to the
8    Q And those are the documents that we're             8 left of it, and that column carries a title of
9 leaving a blank in the transcript for if you need to    9 proceeds. Do you see that on the first page?
10 come back in after your review to include that         10 A Yes.
11 testimony (inaudible) --                               11 Q Okay. And then if we track that all the
12       (The court reporter requested that Counsel       12 way down to this loan we were just talking about,
13 check the volume and location of his microphone.)      13 which looks like the date reported was
14       (Off-the-record discussion.)                     14 December 6, 2012, it indicates that the proceeds
15       MR. MARTINEZ: Can you read back what I last      15 there were $196,626.55. Do you see that?
16 said for me?                                           16 A Yes.
17       (Pending question read.)                         17 Q What does that entry reflect?
18       MR. MARTINEZ: That's fine. I don't               18 A So that entry reflects the bid price that
19 actually remember what I said right after that, but    19 the servicer reported to us that the property sold
20 that's sufficient for me.                              20 for and the information that they reported to us.
21       MR. MADDOCK: Same comment, same objection        21 Q Okay. And so all the information that's
22 with regards to leaving the blank.                     22 included in this mortgage payment history report,
23 Q Okay. So now I want to take a look at the            23 who enters that information?
24 documents that are Bates-stamped 1 through 5.          24 A So it's -- the servicer reports it to us.
25 A Okay, I have them.                                   25 That data goes into, again, our corporate data
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
       Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 15 of 19

                               Transcript of Dean Meyer, Corporate Designee                           13 (49 to 52)

                                     Conducted on December 7, 2018
                                                    49                                                             51
1 warehouse where all the loan-level data is created,    1 going, I think, probably, more than an hour at this
2 and when we go into loan status manager to generate    2 point. If there's a natural spot to take a quick
3 this report, it pulls the data that the servicer had   3 break, that would be great, but...
4 reported to us, that's housed in our corporate data    4        MR. MARTINEZ: Yeah, that's fine. We can do
5 warehouse.                                             5 that now if you want. We'll just come back to this
6     Q Okay, but the servicer is the entity that        6 when we're done. Want to take a quick ten-minute
7 inputs this information in the first place? That's     7 break? Or if you need any more than that, just let
8 who it comes from?                                     8 me know.
9     A Yeah, they report that data to us, correct.      9        MR. MADDOCK: Okay. Ten minutes.
10 Q Okay. And do you know how they report               10       MR. MARTINEZ: Perfect. Thank you.
11 their -- or input all that information?               11           (Off the record.)
12 A So this particular data is reported                 12 BY MR. MARTINEZ:
13 through -- it's called DWR. That's just an acronym.   13 Q Okay, so before we went off the record and
14 So that's the way they transmit that data to          14 took a break, we were looking at the document that's
15 Freddie Mac on a -- this is where they can report     15 Bates-stamped 3, so if you could turn to that page
16 data to us daily.                                     16 for me in case you moved away from it.
17 Q Okay. That's the mechanism how it gets              17 A I'm there.
18 there, but -- so do you know what DWR stands for?     18 Q Okay. And on the right-hand side again
19 A It's an acronym, but I don't recall what            19 there's another column with what looks to be like a
20 the acronym stands for.                               20 separate entry that says inactive (sic) loan, and
21 Q Okay. And is that the system that the               21 that looks to be on the date of reporting of
22 servicer is entering information into, which then     22 January 20, 2011. Do you see that?
23 ultimately transfers to Freddie Mac?                  23 A Yes.
24 A Well, they don't enter -- they -- from              24 Q Okay. What does that entry mean?
25 their servicing system they would feed that data      25 A So our servicers are required to remit to
                                                    50                                                             52
1 from their system directly to -- through DWR into      1 Freddie Mac the interest that's due on the loan
2 our corporate data warehouse, where that data would    2 every month regardless of whether the borrower is
3 be received.                                           3 making payments or not. Once the loan becomes a
4     Q Okay, so DWR is, essentially, the medium by      4 certain age of delinquency, at least 120 days
5 which the information in the servicer's system gets    5 delinquent, the servicer has the ability to stop
6 transferred to Freddie Mac?                            6 passing through that interest. And if they choose
7     A Yeah. It's the portal that they would go         7 to do it, though, that is the timing of when they do
8 to to transmit that data.                              8 that. So that inactivate loan means they're
9     Q Okay. When the servicer inputs their             9 inactivating the requirement to pass through
10 information, and in this circumstance it's either     10 interest for Freddie Mac going forwards. That's all
11 WAMU or JPMorgan Chase -- when they input their       11 that is.
12 information into their own system, do you know how    12 Q Okay. So then in order to -- okay, so when
13 they do that?                                         13 they put this entry in, this is something done by
14 A No.                                                 14 the servicer, correct, this inactive loan?
15 Q So you don't know whether or not they are           15 A So the servicers report a code to us, so a
16 manually entering every month the principal,          16 code that says I wish to inactivate this loan,
17 interests, and all that stuff, or whether or not      17 meaning -- and that means that they want to stop
18 some of that is automatically generated?              18 remitting interest to Freddie Mac on this particular
19      MR. MADDOCK: Objection, foundation.              19 loan, and that reflects that information.
20 A Correct, I don't know how the servicer              20 Q Okay. And then that would have occurred --
21 generates that data.                                  21 and based on this document, that occurred on
22 Q Okay. So I want to take another look at             22 January 20, 2011?
23 page 3 of this document -- or Bates stamp 3. Sorry.   23 A Correct.
24      MR. MADDOCK: And Mr. Martinez, we have           24 Q And is there -- so in order to -- well,
25 been -- I don't want to cut you off. We've been       25 here's this question: Is there anywhere else on
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
       Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 16 of 19

                               Transcript of Dean Meyer, Corporate Designee                       14 (53 to 56)

                                     Conducted on December 7, 2018
                                                    53                                                        55
1 these documents -- since this document was printed     1 see subsequent -- I mean prior to that there is one,
2 December 12, 2017, we can say that, I guess, this      2 two, three, four -- for five months that they
3 information reports all the way up to -- the most      3 remitted interest and no principal. And then before
4 recent date reported on the first page is              4 that, you can see principal and interest being
5 November 17, 2017. So between January 20, 2011 and     5 remitted to Freddie Mac all the way back to when the
6 November 17, 2017, is there anything on this           6 loan was purchased by us.
7 document which indicates that the loan was             7    Q So then if I understand that correctly, and
8 reactivated by the servicer, where they would start    8  correct me if I'm wrong -- so the five months it
9 remitting interest payments to Freddie Mac again?      9 looks like that there was no principal remitted,
10 A So if --                                            10 that would be because the borrower stopped paying,
11       MR. MADDOCK: Objection, form.                   11 correct?
12 A So if they had, you would see the row and           12 A So doesn't necessarily state that. It just
13 the timing of that, and it would actually say         13 states that the servicer remitted interest to us,
14 reinstatement. And that would trigger -- that would   14 because -- so that our loans are -- well, they're
15 identify -- reflect when they requested that they     15 scheduled out, meaning they have to send us the
16 want to start remitting principal or interest to      16 scheduled interest that's due us and any actual
17 Freddie Mac going forward. And that would be          17 principal they receive from the homeowner. So in
18 reflected similar to where it says inactivate loan.   18 this case, for those five months they did not
19 There would be a line that says reinstatement, and    19 receive any principal from the homeowner, because
20 then you would see them passing through principal     20 they're required to report it to us and remit it.
21 and at least interest going forwards.                 21 But they did remit interest to us. Whether that
22 Q Okay, so then --                                    22 came from the borrower or not, Freddie Mac does not
23 A In this case there is none.                         23 know.
24 Q Right, so they never -- so the servicer, in         24 Q Okay. And what requires the servicer to
25 this circumstance, never reactivated this loan?       25 remit the interest to Freddie Mac?
                                                    54                                                        56
1     A Correct.                                         1    A So that's the terms under which they
2     Q Or at least all the way up until                 2 service loans for Freddie Mac. And our guide, which
3 November 17, 2017. We don't know what it is today,     3 is our contract, specifically requires them to --
4 but...                                                 4 and, again, all our loans or most of our loans are
5     A So, yeah, that's the accounting cycle,           5 on a scheduled actual remittance, which means you
6  so -- and, again, this is monthly report, so          6 have to remit these scheduled interests due us every
7 this -- report to us monthly, but as of that           7 month up until a time the loan pays off or you
8 accounting cycle in November of 2017 they had not      8 inactivate the loan, and it gives -- sets forth the
9 reinstated the loan in our system to start passing     9 terms under which they can inactivate the loan. So
10 through payments or interest.                         10 they have to follow that.
11 Q Okay. And where -- which column on this             11 Q So you had mentioned the guide. Is there a
12 document does it show you that the servicer is        12 separate document that governs the relationship
13 remitting payments of the interest to Freddie Mac?    13 between Freddie Mac and its servicer?
14 A So where you see one, two, three, four,             14 A Well, the guide, as far as seller/servicer
15 five, six, seven, and eight -- the seventh and        15 guide, is the contract under which sellers and
16 eighth column it says principal due and interest      16 servicers can either sell and service loans for us.
17 due?                                                  17 They have to comply with those requirements in that
18 Q Yeah.                                               18 document. That's our contract.
19 A If you go through -- down on those on each          19 Q Does the servicer and Freddie Mac, or even
20 individual page, right up to the row that says        20 the seller in that circumstance, ever sign the
21 inactivate, that --                                   21 guide? I've never seen there be a signature block
22 Q Yup.                                                22 for the guide.
23 A -- you'll see that in that particular               23 A No. So when they become an eligible seller
24 accounting cycle they remitted $963.45. That's the    24 or an eligible servicer, or both, we get a signature
25 interest that was due Freddie Mac. And then you can   25 from them on a form that says they will comply with
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
       Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 17 of 19

                               Transcript of Dean Meyer, Corporate Designee                           15 (57 to 60)

                                     Conducted on December 7, 2018
                                                     57                                                              59
1 the terms of our guide.                                 1 or someone actually types in a code that gets
2    Q And what is that form called that you have         2 reported to us, I do not know.
3 them sign?                                              3      Q Okay.
4    A I don't recall the name of it, but it is --        4         MR. MARTINEZ: Now, I don't think I have
5 it's either a letter from the head of our sales         5 anymore questions, but I just want to -- I mean, I
6 division or it's a form -- one of those two -- but      6 don't know if, John, you're going to have any
7 they would countersign that, saying yes, we agree to    7 questions.
8 comply with those requirements.                         8         MR. MADDOCK: When you wrap up, I might just
9    Q So then that letter or form you're                 9 take two minutes to consider it.
10 referring to, they actually sign, that would be the    10        MR. MARTINEZ: Okay. Yeah, go ahead and do
11 agreement between the parties, and then that would     11 that then. And, obviously, if I have any others,
12 just, what, incorporate the requirements in the        12 I'll follow up with that. And then I wanted to get
13 guide?                                                 13 something on the record before we finish up, after
14       MR. MADDOCK: Objection, asks for a legal         14 the deposition is concluded.
15 conclusion.                                            15        MR. MADDOCK: Okay.
16 A So those would -- that would be a, again,            16        (Off the record.)
17 letter or form that says, yes, we -- from              17       EXAMINATION BY COUNSEL FOR FREDDIE MAC
18 Freddie Mac saying you are now an approved seller or   18 BY MR. MADDOCK:
19 servicer; by countersigning this, you agree to         19 Q Mr. Meyer, you testified that Chase
20 comply with the contract, which is our guide.          20 purchased certain assets from the FDIC in 2008. Do
21 Q Okay. Has a copy of that letter or form,             21 you recall testifying to that?
22 whatever was countersigned by the servicer, been       22 A Yes.
23 produced in this litigation?                           23 Q And what were the assets that Chase
24 A No.                                                  24 purchased in 2008?
25 Q Have you ever seen that document?                    25        MR. MARTINEZ: Object to the form.
                                                     58                                                              60
1     A I have not seen the document for this             1     A So I don't know all the assets they
2 particular seller or servicer, but I've seen them       2 purchased. I know that this loan and other loans
3 before.                                                 3 that Washington Mutual was servicing for us, they
4     Q But like I said, you haven't seen the one         4 purchased the servicing rights of those assets.
5 that would govern the relationship in this -- with      5 What other assets, I don't know.
6 this particular servicer, on this particular loan?      6     Q Okay. And with regard to the loan that
7     A That's correct.                                   7 we've been discussing today, what rights in the loan
8     Q Okay. Now, going back to this document            8 did Chase purchase from FDIC?
9 real quick, these entries that we referenced where      9        MR. MARTINEZ: Object to the form.
10 it says third-party foreclosure sale and inactivate    10 A They purchased the servicing rights.
11 loan, those are, like, manual entries that were put    11 Q Okay.
12 in by the servicer, correct?                           12       MR. MADDOCK: All right, that's -- no other
13       MR. MADDOCK: Objection, form.                    13 questions.
14 A No. So that is data that the servicer                14       MR. MARTINEZ: All righty, I don't have
15 reported to us. They're codes. And they usually        15 anymore questions.
16 come from their system to our system. How they're      16       I just wanted to make sure, you know, John,
17 entered into their system, I do not know.              17 since you had an objection to what I was referring to
18 Q Okay. But these things aren't -- they                18 earlier about leaving a blank in the transcript for
19 don't automatically -- the system that the servicer    19 him to go back and review the documents he said he
20 works on doesn't automatically trigger these things?   20 could go back and review -- I just wanted to make it
21 That's something the servicer has to go in and         21 clear at the end, so that, you know, if there's going
22 report to Freddie Mac, right?                          22 to be motion practice, we have a solidified spot in
23 A Well, the servicer would have to report to           23 the transcript to refer to, so I don't have to go
24 us those specific codes. How they generate those       24 searching around for it. Essentially, I understand
25 codes, whether it's automated based on other events,   25 you disagree, but my position is that -- and,
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
        Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 18 of 19

                                  Transcript of Dean Meyer, Corporate Designee                               16 (61 to 64)

                                        Conducted on December 7, 2018
                                                           61                                                              63
1 specifically, the two facts I was looking for, that I         1    ones that you said were cut off to column J. I just
2 left blanks open for, were for why the suspension of          2    want to ask him a couple questions because I had
3 the servicer number 145046 occurred, and then when            3    never seen them before. But what I'll do is I'll
4 that suspension occurred. And that was because of             4    just continue to attach all the documents. So 1
5 the fact that based on the documents that Chase               5    through 7 will be attached. And then the other
6 produced in this litigation, Mr. Meyer could not              6    Bates stamp is FHLMC59 and 60, FHLMC69, and FHLMC115
7 testify to that information, but he had indicated             7    and 116.
8 that there were other documents he could go to to             8         FURTHER EXAMINATION BY COUNSEL FOR THE PLAINTIFF
9 find that information. That's the information I               9    BY MR. MARTINEZ:
10 want. And because that's put at issue in this case,          10       Q And then, Mr. Meyer, if I could have you
11 I think that that's a relevant fact that I should --         11   turn to what's Bates-stamped 6 and 7 for me real
12 I'm entitled to know, because it surrounds the               12   quickly. I understand that part of it is cut off.
13 servicing rights and impacts the potential servicing         13           MR. MADDOCK: And Mr. Martinez --
14 relationship with Freddie Mac and whomever its               14       Q Do you have those documents in front of
15 servicer was at any given time.                              15   you?
16       MR. MADDOCK: Well, the transcript will say             16           MR. MADDOCK: Mr. Martinez, before you ask
17 what it says. If you believe you have rights that            17   questions, I would note that securitization is not a
18 you can pursue, you're certainly free to do that, and        18   listed topic, so instead of objecting to every one of
19 we would reserve all of our rights in response.              19   your questions as being outside the scope, I'll
20       MR. MARTINEZ: Okay. And I will do the                  20   object now.
21 same. Obviously, that doesn't -- you know, if                21           MR. MARTINEZ: Oh, if that's what these
22 Mr. Meyer is to go research and fill in the blank in         22   documents pertain to -- I could not tell that by
23 his transcript, as I'm requesting, obviously I'm             23   looking at this. So if you don't mind, if I could
24 reserving my rights to respond to that information,          24   just ask him some foundational questions of what the
25 if that even has to come back and ask him another --         25   documents are to confirm that, and then I won't delve
                                                           62                                                             64
1 you know, a short depo just to respond to the                 1 into a topic that's outside the scope.
2 inputted information as he fills in the blank. I'm            2        MR. MADDOCK: All right, well, the objection
3 reserving my right to do that.                                3 stands. Go ahead.
4         MR. MADDOCK: Okay.                                    4        MR. MARTINEZ: Sure.
5         MR. MARTINEZ: Just so you understand.                 5     Q Mr. Meyer, can you tell me what this
6         MR. MADDOCK: And we reserve our rights in             6 document on Bates stamp 6 is?
7 response.                                                     7     A So the two documents, page 6 and page 7, is
8         MR. MARTINEZ: No problem. I just wanted to            8 a screenshot of our business records that reflects
9 make it clear in the last bit of the record so we             9 when a loan was placed into a security, and then
10 could just get that on there. But that's all I have,         10 when it was removed from a security. That's what
11 so unless there's anything else you have, John, then         11 those two pages reflect.
12 we're good for the day.                                      12 Q Okay. And this document doesn't have a
13        MR. MADDOCK: The only thing I would have is           13 title on it or a date or anything. Who prepares
14 that he would like to read and sign, so...                   14 these documents?
15        MR. MARTINEZ: All right.                              15 A So they come from our business records.
16        (Off-the-record discussion.)                          16 This is generated at the time of when the loan is
17        MR. MARTINEZ: So just going back on the               17 removed from a security, that this is what our
18 record real quick, I just wanted to attach as                18 system generates to reflect that activity. And then
19 Exhibit 1, I guess, to the deposition the four sets          19 this is housed in -- the data from this is housed in
20 of documents that we had gone through this time. And         20 our corporate data warehouse.
21 I'll go through the Bates stamps quickly. First off,         21 Q Okay. Then based on this document, when
22 the Bates stamp is Chase, underscore, Cooper,                22 can you tell that this loan was removed from the
23 underscore, FHLMC00001 through 5. Sorry, guys. I             23 security or removed from securitization?
24 just realized that I did not ask him about pages 6           24 A So if you look at page 7, in column F, the
25 and 7, the ones that followed those first five, the          25 header is DT mortgage removed, so that's date
                                               PLANET DEPOS
                                  888.433.3767 | WWW.PLANETDEPOS.COM
         Case 2:17-cv-03005-JAD-EJY Document 55-1 Filed 05/28/19 Page 19 of 19

                                     Transcript of Dean Meyer, Corporate Designee                                  17 (65 to 68)

                                           Conducted on December 7, 2018
                                                           65                                                      67
1 mortgage removed. And row 3, it has a date of                 1    CERTIFICATE OF SHORTHAND REPORTER-NOTARY REPUBLIC
2 12/15/2010, so that's the date the loan was removed           2
3 from the security.                                            3           I, LISA KIRK, the officer before whom the
4      MR. MARTINEZ: Okay. That's all the                       4    foregoing deposition was taken, do hereby certify
5 questions I had. So that's all I have, so, yeah, I'm          5    that the foregoing transcript is a true and correct
6 done.                                                         6    record of the testimony given; that said testimony
7      (Off the record at 3:50 p.m.)                            7    was taken by me stenographically and thereafter
8      (Meyer Exhibit 1 was marked for                          8    reduced to typewriting under my direction; that
9 identification and is attached to the transcript.)            9    reading and signing was requested; and that I am
10                                                              10   neither counsel for, related to, nor employed by any
11                                                              11   of the parties to this case and have no interest,
12                                                              12   financial or otherwise, in its outcome.
13                                                              13          IN WITNESS WHEREOF, I have hereunto set my
14                                                              14   hand and affixed my notarial seal this 4th day of
15                                                              15   January, 2018.
16                                                              16   My commission expires:
17                                                              17   July 31, 2022
18                                                              18
19                                                              19
20                                                              20
21                                                              21
22                                                              22   _________________________
23                                                              23   NOTARY PUBLIC IN AND FOR
24                                                              24   THE COMMONWEALTH OF VIRGINIA
25                                                              25   Notary Registration Number - 7057881
                                                           66
1             ACKNOWLEDGEMENT OF DEPONENT
2
3
4          I, DEAN MEYER, do hereby acknowledge that I
5    have read and examined the foregoing testimony, and
6    the same is a true, correct, and complete
7    transcription of the testimony given by me and any
8    corrections appear on the attached Errata sheet
9    signed by me.
10
11
12
13
14
15
16
17   ______________      _________________________________
18    (DATE)                 (SIGNATURE)
19
20
21
22
23
24
25
                                                   PLANET DEPOS
                                      888.433.3767 | WWW.PLANETDEPOS.COM
